Citation Nr: 1411271	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as a result of herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as a result of herbicide exposure.

3.  Entitlement to service connection for peripheral vascular disease (PVD), status post right below the knee amputation, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for coronary artery disease (CAD), status post coronary artery bypass graft, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for cataracts, to include as secondary to a service connection disability.

7.  Entitlement to service connection for sciatica of the left lower extremity, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for sciatica of the right lower extremity, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  The Veteran did not have documented service in the Republic of Vietnam, Korea, or Thailand.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the RO.  The Veteran filed a notice of disagreement (NOD) in February 2010 and was provided with a Decision Review Officer (DRO) hearing in November 2010.  In December 2010, the Veteran was provided with a statement of the case (SOC).  The Veteran perfected his appeal with the timely submission of a VA Form 9 in December 2010.

A Board hearing via live videoconference was provided to the Veteran by the undersigned Veteran's Law Judge on February 2012.  A copy of the transcript has been associated with the claims file.

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.


FINDINGS OF FACT

1.  The record evidence establishes that the Veteran had no in-country service or documented visitation in the Republic of Vietnam, Korea, or Thailand, or exposure to herbicides, including Agent Orange.

2.  Diabetes mellitus, type II, was not manifested in service or within one year after the Veteran's discharge from service, and such condition is not otherwise shown to be related to any injury or disease of service origin.

3.  Prostate cancer was not manifested in service or within one year after the Veteran's discharge from service, and such condition is not otherwise shown to be related to any injury or disease of service origin.

4.  PVD, status post right below the knee amputation, was not manifested in service or within one year after the Veteran's discharge from service, and such is not otherwise shown to be related to an injury or disease of service origin.

5.  CAD, status post coronary artery bypass graft, was not manifested in service or within one year after the Veteran's discharge from service, and such condition is not otherwise shown to be related to any injury or disease of service origin.

6.  Hypertension was not manifested in service or within one year after the Veteran's discharge from service, and such condition is not otherwise shown to be related to any injury or disease of service origin.

7.  A presently existing disability manifested by cataracts is not demonstrated by the medical evidence of record.

8.  A presently existing disability manifested by sciatic of the bilateral lower extremities is not demonstrated by the medical evidence of record.


CONCLUSIONS OF LAW

1.   The criteria for establishing entitlement to service connection for diabetes mellitus type II, to include as a result of herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 11137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013); Haas v. Peake, 525 F.3d 1168 (2008).

2.  The criteria for establishing entitlement to service connection for prostate cancer, to include as a result of herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013); Haas v. Peake, 525 F.3d 1168 (2008).

3.  The criteria for establishing entitlement to service connection for PVD, status post right below the knee amputation, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for establishing entitlement to service connection for CAD, status post coronary artery bypass graft, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for establishing entitlement to service connection for hypertension, to include as secondary to a service connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

6.  The criteria for establishing entitlement to service connection for cataracts, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

7.  The criteria for establishing entitlement to service connection for sciatica of the left lower extremity, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

8.  The criteria for establishing entitlement to service connection for sciatica of the right lower extremity, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Board notes that the Veteran received complete VCAA-compliant notice, to include the disability-rating and effective-date elements of a service connection claim in letters dated in January 2009, March 2009, November 2009, and January 2010.  The Veteran has not shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The Board notes that the Veteran's SSA records have also been associated with the claims file.  

This case turns on the fact that the Veteran does not have the requisite service that would entitle him to the presumption of herbicide exposure.  As discussed in greater detail below, the Veteran's claims are based upon purported herbicide exposure while stationed stateside at Fort Gordon, Georgia and Fort Campbell, Kentucky during his active service.  The record reflects efforts were made through official channels to determine if the Veteran had service at a military facility where herbicide testing may have occurred.  In a July 2009 statement from Compensation Service, it was indicated that the Department of Defense had confirmed herbicide testing had occurred at Fort Gordon, Georgia between July 1967 and October 1967.  This testing was conducted in a remote forested area only by personnel from the Fort Detrick, Maryland Plant Science Lab and the location was isolated from any local human populations.  Additionally, the Compensation Service made a statement regarding the issue of contact with personnel or equipment that had been to Vietnam, stating that there is no presumption for such exposure.

While the Veteran has not been afforded a VA examination with an opinion regarding his claims, the Board finds that one is not necessary.  The Veteran's contention is that his prostate cancer, diabetes mellitus type II, and secondarily associated conditions should be afforded presumptive service connection on the basis of exposure to herbicides during service.  However, as will be explained below, a diagnosis of prostate cancer, diabetes mellitus type II, PVD, CAD, and hypertension is already of record.  Additionally, the medical evidence of record does not show that the Veteran has ever been diagnosed with cataracts or bilateral lower extremity sciatica.  Furthermore, the Veteran's active duty service, as will be explained, does not entitle him to a presumption of herbicide exposure; nor does the service department records indicate that the Veteran has actual exposure to herbicides during service, or that his conditions could be etiologically related to any incident or event, including herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran has presented no other theory of entitlement or basis on which to establish his claim.  Therefore, the Board finds that a remand to afford the Veteran a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The Veteran has not made VA aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has he argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the appellant in the adjudication of his appeal. 

Based on a review of the claims file, the Board finds that there is no additional evidence relevant to the issues to be decided herein that remains outstanding or is not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as diabetes mellitus, PVD, CAD, and hypertension, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)  (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Additionally, the law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168   (2008); VAOPGCPREC 27-97.

Additionally, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307  that reads as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 76 Fed. Reg. 4245 (Jan. 25, 2011).

Also, VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR'). VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Background

The Veteran's contends and has testified (at his November 2010 DRO hearing and February 2012 Board hearing) that his diabetes mellitus and prostate cancer are related to herbicide exposure (Agent Orange) during military service.  In addition, the Veteran maintains that his associated conditions of PVD, CAD, hypertension, cataracts, and bilateral lower extremity sciatica are secondary to his diabetes mellitus.  The Veteran admits that he did not serve in Vietnam, Korea, or Thailand, but claims his exposure to Agent Orange occurred solely at military facilities in the United States.

The Veteran has stated that he performed his initial training on active duty at Fort Gordon, Georgia and that he was exposed to Agent Orange via testing that occurred on that facility.  The Veteran's service personnel records show that the Veteran was at Fort Gordon in July 1966 and transferred to Fort Campbell, Kentucky by October 1966.

The Veteran also contends that he was exposed to Agent Orange at Fort Campbell via contact with soldiers and equipment returning from service in Vietnam.  In this regard, the Veteran has stated that he observed the presence of a red colored dust that seemed to cover everything and that he believes this dust was residue from Agent Orange.  The Veteran has presented no credentials showing that he possesses the requisite experience or expertise in order to identify chemical compounds such as Agent Orange or its residue.  The Veteran also presented lay statements from fellow veterans who were stationed at Fort Campbell during that time period and remembered seeing the red colored dust as well.  However, these lay statements did not make any assertions that such dust was Agent Orange or any other chemical compound.

A review of the Veteran's STRs reveal no complaint, finding, diagnosis or treatment for diabetes mellitus, prostate cancer, PVD, CAD, hypertension, cataracts, or bilateral lower extremity sciatica.

A review of the Veteran's private treatment records, dated between November 1999 and July 2009, show that he has received treatment and therapy related to the right below the knee amputation from his PVD.  Although these records discuss the relationship between the PVD and diabetes mellitus, they do not discuss an etiology of either conditions to the Veteran's military service or his alleged herbicide exposure.  These records contain no discussion of prostate cancer, CAD, hypertension, cataracts, or bilateral lower extremity sciatica.

A review of the Veteran's VA outpatient treatment records, dated between November 1998 and March 2010, shows that he has current diagnoses and received treatment for diabetes mellitus, prostate cancer, PVD, CAD, and hypertension beginning in 1998.  These records, particularly as shown in a September 1999 VA examination, related the Veteran's PVD to his diabetes mellitus.  No other discussion of etiology was indicated for the conditions of diabetes mellitus, prostate cancer, CAD, or hypertension.  Also, these records show neither a medical complaint nor treatment for any of these conditions prior to 1998; and they do not indicate a diagnosis of, or treatment for, cataracts or bilateral lower extremity sciatica.

A September 2010 lay statement from the Veteran's wife states that the Veteran went to see a doctor about shooting pain from his lower back down the back of his right leg and that this was diagnosed as sciatica.  She stated that he has received treatment for this condition ever since.

Analysis

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus type II, prostate cancer, PVD, CAD, hypertension, cataracts, and bilateral lower extremity sciatica, so the appeal must be denied.  

Cataracts and Bilateral Lower Extremity Sciatica

The medical evidence of record does not show that the Veteran has a current diagnosis of cataracts or bilateral lower extremity sciatica.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the Veteran's STRs, VA outpatient treatment records from 1998 to 2010, and the private treatment records from 1999 to 2009, are all absent for discussions of a treatment or diagnoses of these conditions.  Furthermore, there are no indications of treatment for any eye symptoms associated with cataracts or neurological symptoms associated with sciatica.  Although the Veteran and his wife have made statements regarding such diagnoses, the record does not show that they possess the requisite expertise to make or confirm such diagnoses, as these are complex disabilities that would require medical training to assess.  As such, they are not competent to provide evidence of current diagnoses for cataracts or bilateral lower extremity sciatica.  See Layno, 6 Vet. App. at 469; Jandreau, 492 F.3d at 1372.  Accordingly, the Board finds that, without a current disability, the further inquiry with regard to cataracts or bilateral lower extremity sciatica is rendered moot and, therefore, no further discussion of these conditions shall ensue.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Diabetes Mellitus Type II, Prostate Cancer, PVD, CAD, and Hypertension 

As shown in the VA outpatient treatment record from 1998 to 2010 and private treatment records from 1999 to 2009, the Veteran has current diagnoses of diabetes mellitus type II, prostate cancer, PVD, CAD, and hypertension, thus meeting the first element of service connection.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  As the Veteran's STRs do not reflect symptoms or treatment for diabetes mellitus type II, prostate cancer, PVD, CAD, or hypertension during service, nor does the medical evidence of record show symptoms of treatment for these disorders within one year of service, this issue turns upon whether the Veteran was exposed to herbicides during his military service, and thereby, entitled to a presumption of service connection to satisfy the issues of an in-service injury or incurrence and a nexus or an actual showing of an in-service exposure and etiological relationship.  Id.

The Board finds at the outset that the Veteran is not entitled to a presumption of service connection for herbicide exposure.  The Veteran has admitted and SPRs show that the Veteran does not meet the requisite service requirements for the presumption, as he did not serve in Vietnam, Korea, or Thailand at any time during his active service.  See 38 C.F.R. § 3.307; Haas, 525 F.3d at 1168.

As such, the Veteran's claim turns upon whether there was a showing of actual exposure to herbicides and an etiological relationship of the Veteran's current disabilities to such exposure.  See Combee, 34 F.3d at 1042.  In this regard, the Board also finds that the Veteran's claims fail for want of an in-service event or injury.

First, in a July 2009 statement from Compensation Service, it was indicated that the Department of Defense had confirmed herbicide testing had occurred at Fort Gordon, Georgia between July 1967 and October 1967.  This testing was conducted in a remote forested area only by personnel from the Fort Detrick, Maryland Plant Science Lab and the location was isolated from any local human populations.   Even if the Veteran had been stationed at Fort Gordon during the period of testing, there is no finding to support that he would have been exposed to herbicides, as his SPRs do not indicate that he was a member of the Plant Science Lab personnel from Fort Detrick and he, therefore, would not have been authorized to be in the area in which testing was conducted.  Furthermore, the Veteran's SPRs show that he was not even at Fort Gordon at any time during or after the testing, as he was only stationed at that facility from July 1966 to October 1966 and testing did not even begin until July 1967, almost one year later.  Last, neither the Veteran's SPRs nor STRs revealed any discussion of incidences of exposure to herbicides at Fort Gordon.

Second, in regard to the contention of being exposed to Agent Orange via transmission of residue from returning Soldiers and equipment at Fort Campbell, the Compensation Service also made a statement that there is no presumption for such exposure.  Additionally, the Veteran's only observation in this regard is that he was exposed to red dust and that other veteran's recalled seeing such dust.  However, there is no independent medical or scientific evidence that shows this dust to be residue of Agent Orange or any other chemical compound.  Although the Veteran is competent to provide lay testimony regarding observable occurrences and symptoms, unless he shows an independent basis for why he possess particular expertise in the pertinent subject matter, he cannot make diagnoses, or as in this case, a determination that the red dust was residue from Agent Orange, as this is a complex determination that would require a background in the related science.   See Layno, 6 Vet. App. at 469; Jandreau, 492 F.3d at 1372.  As such, absent the Veteran's assertions on the matter, there is no other evidence showing that the Veteran was exposed to herbicides at Fort Campbell, as neither the Veteran's SPRs nor STRs revealed any discussion of incidences of exposure to herbicides at that facility.

In view of the foregoing, the Board must find that the evidence of record does not indicate any other basis for exposure to herbicides.  Therefore, he is not entitled to a grant of service connection on that basis.  Additionally, as there is no medical evidence showing in-service treatment or diagnosis of diabetes mellitus, prostate cancer, PVD, CAD, or hypertension or treatment of these conditions within one year of leaving service, the Veteran is not entitled to service connection on that basis either.  Although, diabetes mellitus, PVD, CAD, and hypertension are conditions that can be service connected based upon continuity of symptomology, as they are chronic conditions recognized under 38 C.F.R 3.309, there is no in-service report of an event, injury, incurrence, or symptoms upon which to base any continuity.  As such, no further discussion in accordance with the holding in the Walker case shall ensue.  Last, the claims of secondary service connection of PVD, CAD, and/or hypertension to diabetes mellitus fail for want of a service connected disability, as the diabetes is not service connected.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.   

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has diabetes mellitus type II, prostate cancer, PVD, CAD, hypertension, cataracts, or bilateral lower extremity sciatica that were incurred in or otherwise the result of his active service, to include as due to herbicide exposure and/or as secondary to a service-connected disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361   (Fed. Cir. 2001).   Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for diabetes mellitus type II, to include as a result of herbicide exposure, is denied.

Entitlement to service connection for prostate cancer, to include as a result of herbicide exposure, is denied.

Entitlement to service connection for PVD, status post right below the knee amputation, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for CAD, status post coronary artery bypass graft, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for cataracts, to include as secondary to a service-connected disability, is denied.  


Entitlement to service connection for sciatica of the left lower extremity, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for sciatica of the right lower extremity, to include as secondary to a service connected disability, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


